Citation Nr: 1816764	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss, and to a rating in excess of 50 percent therefor from June 2, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. Prior to June 2015, the evidence reflects Level II hearing loss in the Veteran's right ear, and Level I hearing loss in the left.

2. From June 2015 to November 2017, the evidence reflects Level IV hearing loss in the Veteran's right ear, and Level VII hearing loss in the left.

3. As of November 2017, the evidence reflects Level IX hearing loss in the Veteran's right ear, and Level X hearing loss in the left.


CONCLUSIONS OF LAW

1. Prior to June 2015, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

2. From June 2015 to November 2017, the criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

3. From November 2017, the criteria for a rating of 70 percent for bilateral hearing loss have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claim on appeal.  The Board finds the examinations adequate, because they have included reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

Entitlement to a compensable evaluation for bilateral hearing loss prior to June 2, 2015

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that his hearing loss warrants a compensable rating prior to June 2015.  He underwent an audiological evaluation in January 2011, where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
70
LEFT
20
30
40
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

Based on the results of these tests, a Roman numeral II is designated for the right ear, and a Roman numeral I for the left ear from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent, or noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.

While the Board is sensitive to the Veteran's contentions that he experienced hearing loss prior to June 2015, assignment of a compensable rating for hearing loss requires objective evidence of the same based on authorized testing.  Such a showing is not made here, and, as such, the Board finds entitlement to a compensable rating for bilateral hearing loss prior to June 2015 is not warranted in this case.

Entitlement to a rating in excess of 50 percent for bilateral hearing loss from June 2, 2015

A second authorized audiological evaluation was performed in June 2015.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
75
100
95
LEFT
60
75
75
105
105

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.

Based on the results of these tests, a Roman numeral IV is designated for the right ear, and a Roman numeral IV for the left ear from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  However, based on the provisions of 38 C.F.R. § 4.86a, which provides that where puretone thresholds at each of 1000, 2000, 3000, and 4000 hertz is 55 decibels or above, and directs the adjudicator to refer to Table VIA, the Veteran's left ear hearing loss warrants a designation of Roman numeral VIII for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  

While the Board will not reduce the already assigned rating of 50 percent for this period, the evidence of record plainly does not warrant assignment of a higher rating. 

A final authorized audiological evaluation was performed in November 2017.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
80
CNT
105
LEFT
80
95
90
CNT
CNT

Speech audiometry was deemed invalid, due to the Veteran's inability to discern certain letter sounds because of a non-service connected sinus condition.

Based on the provisions of 38 C.F.R. § 4.86a, which provides that where puretone thresholds at each of 1000, 2000, 3000, and 4000 hertz is 55 decibels or above, and directs the adjudicator to refer to Table VIA, the Veteran's right ear hearing loss warrants a designation of Roman numeral IX, and his left ear hearing loss warrants a designation of Roman numeral X.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 70 percent rating is derived from Table VII of 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(b) are not applicable to any period at issue, as no examination on record shows simultaneous puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.

In sum, application of the rating schedule to the audiometric findings warrants a rating of 70 percent, but no higher, from the date of the most recent VA audiometric examination, November 14, 2017.

ORDER

Entitlement to a compensable evaluation for bilateral hearing loss prior to June 2, 2015, is denied.

Entitlement to a rating in excess of 50 percent for bilateral hearing loss from June 2, 2015 to November 14, 2017 is denied.

Entitlement to a rating of 70 percent for bilateral hearing loss from November 14, 2017 is granted. 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


